Citation Nr: 1532208	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-04 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for internal derangement of the right knee, postoperative with osteoarthritis, for the period on appeal prior to September 17, 2010, and for status post right total knee replacement (TKR) for the period on appeal from November 1, 2011.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to June 1974.This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In September 2008 and April 2015, the Veteran testified at hearings before a Decision Review Officer (DRO) and the undersigned Veterans Law Judge (VLJ), respectively.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2015, VA provided an examination to assess the current nature and severity of the Veteran's service-connected right knee disability, a report of which has been associated with the claims file.  The record does not show that the AOJ has addressed the new evidence nor does it indicate that the Veteran has waived initial AOJ consideration of this evidence.  Thus, the Board finds that a remand is required for this evidence to be considered by the AOJ in the first instance.  38 C.F.R. § 20.1304(c) (2014).

Accordingly, the case is REMANDED for the following action:

Readjudicate the appeal, to include consideration of the May 2015 examination report.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




